DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 112(f) interpretation have been fully considered and they are persuasive. The 35 U.S.C. 112(f) interpretation has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 112(b) rejection of claim 5 have been fully considered and they are persuasive. The 35 U.S.C. 112(b) rejection of claim 5 has been withdrawn.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the summary data" in line 1.  There is insufficient antecedent basis for this limitation in the claim. 
Examiner’s Note: it appears that claim 10 was intended to depend from claim 9 based on its reference to “the summary data” recited in claim 9. Claim 10 has therefore been interpreted as dependent from claim 9 for the purposes of this action. 
Claim Rejections - 35 USC § 102
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4, 7-8, 11-14, and 18-20 are rejected under 35 U.S.C. 103 as unpatentable over Paleja et. al. (U.S. PG Pub. No. 20160148122; hereinafter "Paleja") in view of Henshaw et al. (U.S. PG Pub. No. 20100094686; hereinafter "Henshaw").
As per claim 1, Paleja teaches:
A data management system comprising:
Paleja teaches a system and method for planning group events. (Paleja: abstract)
 at least one processor operatively connected to a memory, the at least one processor configured to execute one or more system components, the at least one processor configured to:
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1)
 accept definition of a data container for a group event, manage objects associated with the data container reflecting invitations to the group event, and define an object specifying a venue associated with the group event;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja teaches 
 define a private communication channel permissioned based on matching data objects;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the service may effectively set up a private chat room through which the outing participates can post messages to each other (a private communication channel permissioned based on matching data objects in the form of matching users to the given group). (Paleja: paragraph [0114, 117])
 establish communication with one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5)
trigger execution of requested functionality on the one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture 
access execution information on the one or more local architecture execution systems;
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems including concessions available at the venues. (Paleja: paragraph [0028, 38], Figs. 1, 5)
 and enable at least one device associated with at least one data object in the data container to access and execute functionality on the one or more local architecture execution systems;
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10, see paragraphs [0111-113] and Figs. 13D-F outlining users controlling concession orders through their mobile device interface)
Paleja does not appear to explicitly teach:
generate at least one display on the at least one deice in response to a determination that a first temporal threshold associated with the group event is met; 
Henshaw, however, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event. (Henshaw: paragraph [0080-82], Figs. 8, 12A-C) It can be seen that each element is taught by either Paleja, or by Henshaw. Adding the pre-event messaging of Henshaw does not affect the normal functioning of the elements of the claim which are taught by Paleja. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Henshaw with the teachings of Paleja since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Paleja in view of Henshaw further teaches:
dynamically update the at least one display on the at least one device in response to a determination that a second temporal threshold associated with the group event is met.
 Henshaw, as outlined above, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event. (Henshaw: paragraph [0080-82], Figs. 8, 12A-C) The motivation to combine Henshaw persists.
As per claim 2, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to limit communication functions within the private communication channel to objects associated with the data container reflecting acceptances to the invitations to the group event.
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further 
As per claim 4, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to generate displays for accepting definition of the data container for the event, the definition comprising one or more of date, time, venue, and list of objects associated with the data container reflecting invitations to the group event.
 Paleja further teaches that the system may receive, via a user interface of the organizer of the event, a number of tickets, users to invite, date/time. (Paleja: paragraphs [0096-100, 106-110], Figs. 11A-11C, 12A-12C, 13A-13H)
As per claim 7, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to accept customizations for triggering customized functionality on the one or more local architecture execution systems.
 Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G)
As per claim 8, Paleja in view of Henshaw teaches all of the limitations of claim 7, as outlined above, and further teaches:
 wherein the at least one processor is configured to dynamically generate user interface elements associated with the customizations, that are responsive to selection in a user interface to trigger the customized functionality on the one or more local architecture execution systems.
 Paleja teaches that the system may present to the user, a user interface which accepts customizations (specific user orders) for triggering customized functionality on the local architecture systems (specific concessions orders placed). (Paleja: paragraphs [0111-113], Figs. 13D-13G)
As per claim 11, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the generating of the at least one display and the dynamically updating of the at least one display is performed prior to or during the group event.
 Henshaw, as outlined above, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event. (Henshaw: paragraph [0080-82], Figs. 8, 12A-C) The motivation to combine Henshaw persists.
As per claim 12, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to: generate the at least one display that incorporates a first function on the at least one device;
 Henshaw, as outlined above, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event, wherein each pre-event display may comprise a different function ("claim your seat" or "see shows" or a countdown timer). (Henshaw: paragraph [0080-82], Figs. 8, 12A-C) The motivation to combine Henshaw persists.
dynamically update the at least one display to incorporate a second function different from the first function.
Henshaw, as outlined above, teaches an iterative process, wherein a pre-event user interface on a user display may be updated based on one or more time thresholds being met prior to an event, wherein each pre-event display may comprise a different function ("claim your seat" or "see shows" or a countdown timer). (Henshaw: paragraph [0080-82], Figs. 8, 12A-C) The motivation to combine Henshaw persists.
As per claim 13, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein triggering execution of requested functionality comprises triggering placing of one or more of a drink order, a food order, and a service request.
 Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: paragraph [0051, 94], Figs. 2, 5, 10, see paragraphs [0111-113] and Figs. 13D-F outlining users controlling concession orders through their mobile device interface)
As per claim 14, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein accessing execution information comprises accessing one or more of provider details, bartender information, occupancy information, comp offerings, menu selection, and options for service upgrades.
 Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems including concessions available at the venues. (Paleja: paragraph [0028, 38], Figs. 1, 5)
As per claim 18, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the at least one processor is configured to accept the definition of the data container for the group event from a user of the at least one device.
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja teaches that the central system may comprise an event data container generation component in the form of an invitation generation module 204. (Paleja: paragraph [0032], Fig. 2) Paleja further teaches that the system may generate a group event and manage objects associated with the group event reflecting those users 
As per claim 19, Paleja in view of Henshaw teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A method for managing and coordinating events, the method comprising:
Paleja teaches a system and method for planning group events. (Paleja: abstract)
 using at least one computer hardware processor to perform:
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1)
As per claim 20, Paleja in view of Henshaw teaches the limitations of this claim which are substantially identical to those of claim 1, as outlined above, and further teaches:
A non-transitory computer-readable storage medium storing processor-executable instructions that, when executed by at least one hardware processor, cause the at least one hardware processor to perform a method for managing and coordinating events, the method comprising:
Paleja teaches a system and method for planning group events. (Paleja: abstract) Paleja teaches the implementation of the system via a processor operatively coupled to a non-transitory memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paleja in view of Henshaw further in view of Fuji et. al. (U.S. PG Pub. No. 20020138313; hereinafter "Fuji").
As per claim 3, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the at least one processor is configured to automatically terminate communication functionality based on a threshold time period after the event.
Fuji, however, teaches that a chat space for a given event may be deleted at a predetermined time following the event. (Fuji: paragraphs [0054, 67, 100, 199, 237]) It can be seen that each element is taught by either Paleja or by Fuji. Deleting a chat space at a predetermined time after an event does not affect the normal functioning of the elements of the claim which are taught by Paleja in view of Henshaw, since it merely adds a delete operation after the fact, and does not affect any other functionality taught by Paleja in view of Henshaw. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Fuji with the teachings of Paleja in view of Henshaw, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Claims 5-6, 9-10, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Paleja in view of Henshaw further in view of Nguyen et. al. (U.S. PG Pub. No. 20050209914; hereinafter "Nguyen").
As per claim 5, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 generate tracking information associated with the execution of the requested functionality on the one or more local architecture execution systems;
 Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: paragraph [0028, 38], Figs. 1, 5) Paleja further teaches that the collaborative ticketing system may send concession data indicative of purchased concessions to the venue management server 104. (Paleja: 
Nguyen, however, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users, wherein the reports may track the meals ordered by the one or more attendees for the event. (Nguyen: paragraph [0043, 158-170], Fig. 3) Nguyen teaches combining the above elements with the teachings of Paleja in view of Henshaw for the benefit of providing a quick, functional, well-organized summary of the event's status on the event summary page.(Nguyen: paragraph [0159]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nguyen with the teachings of Paleja in view of Henshaw to achieve the aforementioned benefits.
Paleja in view of Henshaw further in view of Nguyen further teaches:
dynamically update the at least one display based on the updated tracking information associated with the execution of the requested functionality on the one or more local architecture execution systems.
Paleja teaches that, after a predetermined period of time after the event, the user may be prompted to review the event via the user device display. (Paleja: paragraph [0058-60]) Nguyen, as outlined above, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users, wherein the reports may track the meals ordered by the one or more attendees for the event. (Nguyen: paragraph [0043, 158-170], Fig. 3) Thus, Paleja in view of Henshaw in view of Nguyen teaches tracking of requested functionality in the form of ordering of concessions, and updating the display based on such tracking information. The motivation to combine Nguyen persists.
As per claim 6, Paleja in view of Henshaw further in view of Nguyen teaches all of the limitations of claim 5, as outlined above, and further teaches:
 wherein the at least one processor is configured to generate displays relating to the object specifying the venue associated with the group event on the at least one device.
 Paleja teaches that the system may generate a venue specific view on the interface relating to the object specifying the venue associated with the group event. (Paleja: paragraph [0104-105], Figs. 12A-12C)
As per claim 9, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the at least one processor is configured to provide summary data or machine learning patterns on event group data.
Nguyen, however, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users. (Nguyen: paragraph [0043], Fig. 3) Nguyen teaches combining the above elements with the teachings of Paleja in view of Henshaw for the benefit of providing a quick, functional, well-organized summary of the event's status on the event summary page. (Nguyen: paragraph [0159]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nguyen with the teachings of Paleja in view of Henshaw to achieve the aforementioned benefits.
As per claim 10, Paleja in view of Henshaw further in view of Nguyen teaches all of the limitations of claim 9, as outlined above, and further teaches:
wherein the summary data comprises dynamically changing aggregate information on event groups.
 Nguyen teaches various pieces of information in the summary which may dynamically change as the event progresses (amount paid, cost of activities, groups, meals, status, revenue summary, attendee summary, etc.) (Nguyen: paragraph [0043], Fig. 3) The motivation to combine Nguyen persists.
As per claim 15, Paleja in view of Henshaw teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein the at least one processor is configured to: generate tracking information regarding one or more orders placed by one or more individuals associated with the group event and charges allocated to each of the one or more individuals for the one or more orders;
 Nguyen, however, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users, wherein the reports may track the meals ordered by the one or more attendees for the event, as well as the amount paid for them. (Nguyen: paragraph [0043, 158-170], Fig. 3) Nguyen teaches combining the above elements with the teachings of Paleja in view of Henshaw for the benefit of providing a quick, functional, well-organized summary of the event's status on the event summary page.(Nguyen: paragraph [0159]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Nguyen with the teachings of Paleja in view of Henshaw to achieve the aforementioned benefits.
Paleja in view of Henshaw further in view of Nguyen further teaches:
 and dynamically update the at least one first display to display the charges allocated to each of the one or more individuals for the one or more orders.
 Nguyen, as outlined above, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users, wherein the reports may track the meals ordered by the one or more attendees for the event, as well as the amount paid for them. (Nguyen: paragraph [0043, 158-170], Fig. 3) The motivation to combine Nguyen persists.
As per claim 16, Paleja in view of Henshaw further in view of Nguyen teaches all of the limitations of claim 15, as outlined above, and further teaches:
wherein the at least one processor is configured to: trigger execution of the one or more orders on the one or more local architecture execution systems.
Paleja teaches the implementation of the system via a processor operatively coupled to a memory which stores one or more modules, programs, or sets of instructions, which, when executed by the processor, perform the functions of the system. (Paleja: paragraph [0033, 62, 118], Fig. 1) Paleja further teaches that the system 100 may communicate with venue management servers (local architecture execution systems) in order to access information on the one or more local architecture systems. (Paleja: 
As per claim 17, Paleja in view of Henshaw further in view of Nguyen teaches all of the limitations of claim 15, as outlined above, and further teaches:
wherein the at least one processor is configured to: generate payment information based on the charges allocated to each of the one or more individuals.
Nguyen, however, teaches the generation of one or more summarizing reports created for a group event and presented to one or more users, wherein the reports may track the meals ordered by the one or more attendees for the event, as well as the amount paid for them. (Nguyen: paragraph [0043, 158-170], Fig. 3; see also paragraphs [0063-67] outlining billing members for their respective event charges) The motivation to combine Nguyen persists.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 571-270-3108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMETT K. WALSH/Primary Examiner, Art Unit 3628